Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 1-20 are now pending in the application under prosecution and have been examined.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. 
The specification should be amended to reflect the status of all related application, whether patented or abandoned. Therefore, applications noted by their serial number and/or attorney docket number should be updated with correct serial number and patent number if patented.
The first instance of all acronyms or abbreviation should be spelled out for clarity, whether or not considered well known in the art.

In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the 
37 C.F.R. § 1.83(a) requires the Drawings to illustrate or show all claimed features.
Applicant must clearly point out the patentable novelty that they think the claims present, in view of the state of the art disclosed by the references cited or the objections made, and must also explain how the amendments avoid the references or objections. See 37 C.F.R. § 1.111(c).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-16 of US Pat. No.  10,664,171 contain every element of Claims 1-20 of the instant application and as such anticipate Claims 1-20 of the instant application.
The independent claims in both columns either corresponding to one another, or one is logically equivalent to the other, or one is an obvious variation of the other. The following is noted for illustration purpose.
Claim 1 (application)
Claim 1 (US Patent 10,664,171)
An apparatus comprising:
     













    associations between logical addresses of a non-volatile memory device and memory requests;
    
      associations between the logical addresses and physical addresses of the non-volatile memory device; associations between the physical addresses of the non-volatile memory device and shadow addresses of a volatile memory device; and
        a flag indicating whether data associated with the physical address of the non-volatile memory device is shadowed to the volatile memory device.

     a memory device of a first type having a first latency; a memory device of a second type having a second latency that is less than the first latency; and a controller coupled to the memory device of the first type and the memory device of the second type and during a training period, configured to:

       associations between the logical addresses associated with the memory requests and physical addresses of the memory device of the first type;
     associations between the physical addresses of the memory device of the first type and shadow addresses of the memory device of the second type when data is stored in both the memory device of the first type and the memory device of the second type; and 
     a first flag indicating whether data associated with the physical address of the memory device of the first type is shadowed to the memory device of the second type.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2012/0284486 (Fang et al) in view of US 2006/0259732 (Traut et al).

With respect to claims 1, 8, and 13, Fang teaches apparatus comprising: a memory device comprising a data structure (apparatus comprising an On-die System Fabric to couple a processor to a logic block), the data structure comprising: associations between logical addresses of a non-volatile memory device and memory requests (generating user-level request storing a virtual address corresponding to the request); associations between the logical addresses and physical addresses of the non-volatile memory device (logic to determine physical address corresponding to the virtual address in response to the user-level request, storing a virtual address corresponding to the physical address); associations between the physical addresses of the non-volatile memory device and shadow addresses of a volatile memory device (responsive to a user-level request, allocating a portion of a memory for storage of a shadow address corresponding to a physical address); and a flag indicating whether data associated with the physical address of the non-volatile memory device is shadowed to the volatile memory device (storing cacheable indications for the shadow address and the physical address in the memory) [Abstract; Fig. 3, Par. 0022-0025]. Fang fails to specifically teach generate a list of addresses; analyzing the list of addresses to generate a list of starting addresses and lengths of data to be accessed. However, Traut teaches enhanced method and operating system maintaining page tables featuring addresses associated to memory request, the request mapping virtual addresses to physical address of a physical memory wherein: when the operating system switches or goes outside the addressing spaces in response to the request, the memory is employing shadow page table with virtual tagged translation lookaside buffer associating  shadow page table with an address space in the partition mapping  virtual addresses to guest physical addresses using shadow page tables maintained by a virtualizing program [Abstract; Par. 0012-0013; Par. 0050-0052]. Therefore, it would have been obvious to one having at least ordinary skill in the art at the time the 

With respect to claim 2, Fang and Traut teach the apparatus comprising a controller coupled to the memory device, wherein the controller is configured to generate the data structure and provide the data structure to the memory device [Traut teaches hypervisor  maintaining shadow page tables that maps virtual addresses to system physical addresses, virtual tagged lookaside buffers (TLBs)  used in order to retain shadow page tables when an operating system switches address spaces by shifting from one guest page table to another guest page table (Par. 0013; Par. 0053-0056); Fang teaches storing in page tables cacheable indications for the shadow address and the physical address (Par. 0020-0024)].

With respect to claims 3, 9, and 14, Fang and Traut teach the apparatus wherein the controller is further configured to retrieve an initial portion of data from the volatile memory device and a subsequent portion of data from the non-volatile memory device [Traut teaches enhanced method and operating system maintaining page tables featuring addresses associated to memory request, the request mapping virtual addresses to physical address of a physical memory wherein: when the operating system switches or goes outside the addressing spaces in response to the request (Par. 0013; Par. 0053-0056); Fang teaches allocating a portion of a memory for storage of a shadow address corresponding to a physical address responsive to a user-level request, storing cacheable indications for the shadow address and the physical address in the memory (Abstract; Fig. 3, Par. 0022-0025)].

With respect to claims 4 and 20, Fang and Traut teach the apparatus comprising a processor-based system coupled to the controller, wherein the processor-based system is configured to receive the initial portion of the data at least in part during a time when the controller retrieves the subsequent portion of the data [Traut teaches enhanced method and operating system maintaining page tables featuring addresses associated to memory request, the request mapping virtual addresses to physical address of a physical memory wherein: when the operating system switches or goes outside the addressing spaces in response to the request (Par. 0013; Par. 0053-0056); Fang teaches allocating a portion of a memory for storage of a shadow address corresponding to a physical address responsive to a user-level request, storing cacheable indications for the shadow address and the physical address in the memory (Abstract; Fig. 3, Par. 0022-0025)].

With respect to claims 5 and 10, Fang and Traut teach the apparatus, wherein the memory device comprises the volatile memory device [Traut teaches system memory includes computer storage media in the form of volatile and/or nonvolatile memory with basic routines that help to transfer information between elements during start-up (Par. 0053)].

[Traut teaches enhanced method and operating system maintaining page tables featuring addresses associated to memory request, the request mapping virtual addresses to physical address of a physical memory wherein: when the operating system switches or goes outside the addressing spaces in response to the request (Par. 0013; Par. 0053-0056); Fang teaches allocating a portion of a memory for storage of a shadow address corresponding to a physical address responsive to a user-level request, storing cacheable indications for the shadow address and the physical address in the memory (Abstract; Fig. 3, Par. 0022-0025)].

With respect to claims 7,  12,  and 19, Fang and Traut teach the apparatus wherein the data structure further comprises a second flag indicating whether a second portion of data, following an initial portion of data, is stored in the volatile memory device [Traut teaches enhanced method and operating system maintaining page tables featuring addresses associated to memory request, the request mapping virtual addresses to physical address of a physical memory wherein: when the operating system switches or goes outside the addressing spaces in response to the request (Par. 0013; Par. 0053-0056); Fang teaches allocating a portion of a memory for storage of a shadow address corresponding to a physical address responsive to a user-level request, storing cacheable indications for the shadow address and the physical address in the memory (Abstract; Fig. 3, Par. 0022-0025)].

[Traut teaches flag propagation enabled prior to synchronizing the accessed and modified flags between the shadow page table corresponding to physical addresses, a checked box used to denote that the accessed flag is set and unchecked box to denote that the accessed flag is not set (Par. 0065)].

With respect to claim 16, Fang and Traut teach the apparatus comprising storing an indication in a status register, wherein the indication is indicative of when some or all of a system including the first and second memory devices is unavailable [Traut teaches flag propagation enabled prior to synchronizing the accessed and modified flags between the shadow page table corresponding to physical addresses, a checked box used to denote that the accessed flag is set and unchecked box to denote that the accessed flag is not set (Par. 0065)].

With respect to claim 17, Fang and Traut teach the apparatus, wherein the method is performed during power-up of a system including the first memory device and the second memory device [Traut teaches system memory includes computer storage media in the form of volatile and/or nonvolatile memory with basic routines that help to transfer information between elements during start-up (Par. 0053)].

With respect to claim 18, Fang and Traut teach the apparatus, wherein the method is performed during manufacture of a system including the first memory device and the second [Traut teaches system memory includes computer storage media in the form of volatile and/or nonvolatile memory with basic routines that help to transfer information between elements during start-up (Par. 0053)].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 8,015,388 (Rihan et al) teaching method and system to bypass a page walk on the guest page tables if the shadow page table entry corresponding to the guest virtual address for accessing the virtual memory indicates that a corresponding mapping from the guest virtual address to a guest physical address is not present in the guest page tables.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178. The examiner can normally be reached Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PIERRE MICHE BATAILLE/             Primary Examiner, Art Unit 2136